DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima et al (US 2009/0147191; hereinafter Nakajima).
•	Regarding claim 1, Nakajima discloses an electronic device (figures 1-5), comprising: 
a substrate (element 24 in figure 4); 
a light-emitting element disposed on the substrate (elements 26 and 27 in figure 4 and ¶ 71); 
a sensing element disposed on the substrate and adjacent to the light-emitting element (element 221 in figure 4 and ¶s 98-100); 
a black matrix disposed on the substrate and having a plurality of openings and a light-shielding portion (element BMSK22 in figure 4 and ¶ 70); and 
a driving element disposed adjacent to and electrically connected to the light-emitting element (element 211 in figure 3 and ¶s 47-49); 
wherein: 
the sensing element comprises a first thin-film transistor (elements 222-224 in figure 3 and ¶s 63-66), 
the driving element comprises a second thin-film transistor (element 211 in figure 3 and ¶s 47-49), and 
note the relationship between elements BMSK221 and element 221 in figure 4 and ¶ 70), and 
the light-shielding portion is disposed corresponding to the driving element (note the relationship between elements BMSK22 and 220 in figure 4).
•	Regarding claims 4 and 5, Nakajima discloses everything claimed, as applied to claim 1.  Additionally, Nakajima discloses where:
Claim 4:	the electronic device further comprises: 
	an active driving circuit comprising the driving element (figures 1 and 3 and ¶s 56-59).
Claim 5:	the electronic device further comprises: 
	an adhesion layer disposed on the light-emitting element and the sensing element (element 313 in figure 5 and ¶s 78 and 79).

Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan (US 2018/0190615).
•	Regarding claim 11, Pan discloses a tiled electronic apparatus (figure 1), comprising: 
a plurality of electronic devices (elements 100 in figure 1 and ¶ 44), wherein one of the plurality of electronic devices has a display region (¶ 44) and comprises: 
a substrate (element 500 in figure 5 and ¶ 84); 
a plurality of light-emitting elements disposed on the substrate and disposed in the display region (element 530 in figure 5 and ¶ 96); and 
a plurality of sensing elements disposed in the display region and disposed adjacent to the plurality of light-emitting elements (¶s 59 and 102; where ¶ 59 teaches a plurality of sensing elements and where the sensing elements may utilize optical detection means (“infrared grid, infrared acrylic projection acoustic pulse recognition”)).

Pan discloses where one of the plurality of electronic devices further comprises: 
a plurality of driving elements disposed adjacent to the plurality of light-emitting elements (element 520 in figure 5 and ¶ 92), 
wherein at least one of the plurality of driving elements comprises a second thin-film transistor (figures 2A and 2B and ¶s 55 and 92), and 
the second thin-film transistor is electrically connected to one of the plurality of light-emitting elements (figures 2A and 2B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima, in view of Nishimura et al (US 2013/0214279; hereinafter Nishimura).
•	Regarding claims 2 and 3, Nakajima discloses everything claimed, as applied to claim 1.  However, Nakajima fails to disclose the additional details of the first and second TFTs.
	In the same field of endeavor, Nishimura discloses where:
Claim 2:	the first thin-film transistor comprises a first semiconductor layer (¶s 50 and 51), 
	the second thin-film transistor comprises a second semiconductor layer (¶s 50 and 51), and 
	a material of the first semiconductor layer is different from a material of the second semiconductor layer (¶s 50 and 51). 
Claim 3:	the material of the first semiconductor layer or the material of the second semiconductor layer comprises low temperature poly-silicon, indium gallium zinc oxide or amorphous silicon (¶s 50 and 51).
Nishimura, for the purpose of improving a degree of integration of transistor elements formed on an insulating substrate (¶ 14).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima, in view of Pan.
•	Regarding claims 6 and 7, Nakajima discloses everything claimed, as applied to claim 1.  However, Nakajima fails to disclose the additional details of the light-emitting element.
	In the same field of endeavor, Pan discloses where:
Claim 6:	the light-emitting element comprises at least one light-emitting chip (figure 5), and 
	the at least one light-emitting chip is formed in a package structure (figure 5 and ¶ 83). 
Claim 7:	the sensing element is disposed in the package structure (¶s 83 and 102).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Nakajima according to the teachings of Pan, for the purpose of simplifying the manufacture of large-sized displays (¶s 3 and 4).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima, in view of Yi et al (US 2011/0115749; hereinafter Yi).
•	Regarding claims 8 and 9, Nakajima discloses everything claimed, as applied to claim 1.  However, Nakajima fails to disclose the details of a cover layer.
	In the same field of endeavor, Yi discloses where:
Claim 8:	the electronic device further comprises: 
	a cover layer disposed corresponding to the substrate (element 150 in figure 1). 
Claim 9:	the electronic device further comprises: 
	a radiating element disposed on a sidewall of the cover layer or disposed adjacent to the sensing element (element 140 in figure 1).
Yi, for the purpose of optically detecting an object touching the surface of a touch screen (¶ 39).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima, in view of Yi, and further in view of Liu et al (US 2018/0211085; hereinafter Liu).
•	Regarding claim 10, Nakajima, in view of Yi, discloses everything claimed, as applied to claim 8.  However, Nakajima, in view of Yi, fails to disclose where the black matrix or the sensing element is disposed on the cover layer.
	In the same field of endeavor, Liu discloses where the black matrix or the sensing element is disposed on the cover layer (note the relationship between elements 100 and 400 in figure 2 and ¶ 25).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Nakajima, as modified by Yi, according to the teachings of Liu, for the purpose of reducing interference from ambient light in an optical touch detecting device (¶ 26).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pan, in view of Nakajima.
•	Regarding claims 12 and 14, Pan discloses everything claimed, as applied to claim 11 and 13, respectively.  However, Pan fails to disclose the details the sensing elements and a black matrix.
	In the same field of endeavor, Nakajima discloses where:
Claim 12:	at least one of the plurality of sensing elements comprises a first thin-film transistor (elements 222-224 in figure 3 and ¶s 63-66). 
Claim 14:	one of the plurality of electronic devices further comprises: 
	a black matrix disposed on the substrate and having a plurality of openings and a light-shielding portion (element BMSK22 in figure 4 and ¶ 70); 
note the relationship between elements BMSK221 and element 221 in figure 4 and ¶ 70), and 
	the light-shielding portion is disposed corresponding to the plurality of driving elements (note the relationship between elements BMSK22 and 220 in figure 4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Pan according to the teachings of Nakajima, for the purpose of reducing the influence by noise in a light receiving system (¶ 16).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pan, in view of Yi.
•	Regarding claims 15 and 16, Pan discloses everything claimed, as applied to claim 11.  However, Pan fails to disclose the details of radiating elements and a cover layer.
	In the same field of endeavor, Yi discloses where:
Claim 15:	one of the plurality of electronic devices further comprises: a plurality of radiating elements disposed adjacent to the plurality of sensing elements (element 140 in figure 1). 
Claim 16:	the tiled electronic apparatus further comprises: 
	a cover layer disposed on the plurality of light-emitting elements (element 150 in figure 1); 
	the plurality of sensing elements is disposed on the cover layer (note the relationship between elements 140 and 150 in figure 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Pan according to the teachings of Yi, for the purpose of optically detecting an object touching the surface of a touch screen (¶ 39).


Claims 17, 19, and 20 are rejected under 35 U.S.C. 102 as being unpatentable over Pan, in view of Yamaguchi et al (US 2006/0244693).
•	Regarding claims 17, 19, and 20, Pan, in view of Yamaguchi discloses everything claimed, as applied to claim 11.  However, Pan fails to disclose the additional details of the plurality of sensing elements.
	In the same field of endeavor, Yamaguchi discloses where:
Claim 17:	an operating method of the electronic device of claim 11 (¶s 97-99), 
	wherein the plurality of sensing elements comprises a first sensing element and a second sensing element (elements 111A and 111B in figure 11B and ¶ 103), 
	the operating method of the electronic device comprises: 
	emitting a first signal using an emitter (¶ 97); 
	receiving the first signal by the first sensing element (¶ 97), and 
	executing a first action by the electronic device (¶s 97, 98, and 103); 
	emitting a second signal using the emitter (¶s 99 and 103); 
	receiving the second signal by the second sensing element (¶s 99 and 103), and 
	executing a second action by the electronic device (¶s 99 and 103); 
	wherein the first signal is different from the second signal (¶ 99), and 
	the first action is different from the second action (¶s 99 and 103).
Claim 19:	the first signal and the second signal have different light source intensities, wavelengths or frequencies (¶ 109).
Claim 20:	the first sensing element and the second sensing element are the same (at least suggested by “the optical sensor 1202” in ¶ 85).
NOTE:  while figures 1-12 show a liquid crystal display device (¶ 53), figures 13-26 show an organic EL display device (¶ 109).  Additionally, ¶ 111 makes reference to at least figure 11B when it states “as in the case of the pixel 11, each pixel 61 includes … a light receiving cell CR capable of receiving visible light and invisible light”.
Yamaguchi, for the purpose of reliably detecting an object in contact with a display screen (¶s 11-14).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pan, in view of Yamaguchi, and further in view of Ling et al (US 2006/0190836; hereinafter Ling).
•	Regarding claim 18, Yamaguchi discloses everything claimed, as applied to claim 17.  However, Yamaguchi fails to disclose the additional details of the first and second actions.
	In the same field of endeavor, Ling discloses where:
Claim 18:	the first action is that the electronic device displays a first display screen (at least suggested by the terms “operation modes” in ¶ 68 and “functions” in ¶ 109), and 
	the second action is that the electronic device displays a second display screen different from the first display screen (at least suggested by the terms “operation modes” in ¶ 68 and “functions” in ¶ 109). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Yamaguchi according to the teachings of Ling, for the purpose of enabling a user to select different functions for input (¶ 109).

Response to Arguments
Applicant's arguments filed 05 January 2021 have been fully considered but they are not persuasive.
a.	Regarding applicant’s argument that “the term ‘adjacent to’ in claim 11 refers to two elements that are disposed on the same plane rather than being disposed on different planes” (pages 11 and 14), the examiner disagrees.  Figures 1 and 8 appear to show elements 20 and 31 disposed on the same plane while figure 2 appears to show elements 20 and 31 disposed on different planes.  Additionally, ¶ 29 of applicant’s specification states “[r]eferring to FIG. 1, … [t]he sensing element 31 is disposed adjacent to the light-emitting element 20” and ¶ 44 states “[r]eferring to FIG. adjacent to the light-emitting element 20”.  Further, the examiner can find no instance in applicant’s specification of the term “adjacent to” being defined as “on the same plane as”.  Thus, the examiner has given the term “adjacent to” its ordinary, dictionary definition of “lying near, close, or contiguous; adjoining; neighboring” (https://www.dictionary.com/browse/adjacent, definition 1, as found 19 February 2021), which appears to be consistent with at least ¶s 29 and 44 and figures 1, 2, and 8 of applicant’s specification.  In view of this definition, Nakajima teaches the limitation “a sensing element disposed on the substrate and adjacent to the light-emitting element” (claim 1) and Pan teaches the limitation “a plurality of sensing elements disposed in the display region and disposed adjacent to the plurality of light-emitting elements” (claim 11).
b.	Regarding applicant’s argument that “Nakajima fails to disclose or suggest the feature ‘a light-emitting element disposed on the substrate’” because “[t]he liquid crystal layer 26 is not a light-emitting element [and] …does not emit light” (page 10), the examiner disagrees.  Yamaguchi discloses in ¶ 109 where “each light-emitting device (the red light-emitting device CLr, the green light-emitting device CLg, the blue light-emitting device CLb and the invisible light-emitting device CLIR) includes a liquid crystal device”.  Thus, one of ordinary skill in the art would have understood a liquid crystal pixel to be “a light-emitting device”.
c.	Regarding applicant’s argument that “ in Pan there is no mention, disclosure or teaching of a plurality of sensing elements disposed in the display region and disposed adjacent to the plurality of light-emitting elements” (page 13), the examiner disagrees.  Pan discloses in ¶ 59 where “[t]he protective layer defines an array of spots corresponding to the array of LEDs” and “[w]hen the spot is touched, e.g., by a fingertip on top of the spot or moving towards the spot, a capacitance of the capacitors can change”, and “[t]he capacitance change can be detected by a touch screen detector/processor in the control electronics 110”.

Closing Remarks/Comments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248.  The examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 








/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        02/19/2021